Case: 1:18-cv-O4273 Document #: 18 Filed: 10/23/18 Page 1 of 2 Page|D #:77

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRIC'I` OF ILLINOIS

EASTERN DIVISION

BODYGUARD PRODUCTIONS, INC., )
) Case No.: lS-cv-4273

Plaintit`f, )
) Judge Gary Feinerman

v. )

)

DOES l-lS, )

)

Defendants. )

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DOE DEFENDANT NO. 18

Plaintiff, Bodyguard Productions, Inc., pursuant to Rule 4 l (a)(l) of the Federal Rules of
Civil Procedure, hereby dismisses with prejudice all causes of action in the complaint against the
Doe Defendant associated With Internet Protocol address 67.176.190.23 (Doe No. 18). Each party
shall bear its own attorney’s fees and costs. Plaintiff is not dismissing any other Doe defendants at
this time.

The respective Doe Defendant has not filed an answer to the complaint or a motion for
summary judgment in this matter. Theret`ore1 it is respectfully submitted that dismissal under Rule
41 (a)(l) is appropriate

Respectfully submitted,
Dated: October 23, 2018 BODYGUARD PRODUCTIONS, INC.

By: s/Michael A. Hierl _
Michael A, Hierl (Bar No. 3128021)
Hughes Soeol Piers Resnick & Dym, Ltd.
Three First National Plaza
70 W. Madison Street, Suite 4000
Chicago, Illinois 60602
(3 l 2) 580-0100 Telephone
(312) 580-1994 Facsimile

mhierl@hsplegal.com

Attomeys l`or Plaintiff
Bodyguard Productions, Inc.

Case: 1:18-cv-O4273 Document #: 18 Filed: 10/23/18 Page 2 of 2 Page|D #:78

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Notice of Voluntary Dismissal of Doe Defendant No. 18 Was filed electronically With the Clerl<
of the Court and served on all counsel of record and interested parties via the CM/ECF system on
October 23, 2018.

s/Michael A. Hierl

 

